Exhibit 10.41

FIRST AMENDMENT TO LEASE

 

FIRST AMENDMENT TO LEASE dated as of this __8th__day of August, 2018 by and
between 191 SPRING STREET TRUST u/d/t dated May 6, 1985, as the same may have
been amended (“Landlord”), and MIMECAST NORTH AMERICA, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

By Lease dated February 17, 2017 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 79,145
square feet of Rentable Floor Area (the “Rentable Floor Area of the Initial
Premises”) in the building known as and numbered 191 Spring Street, Lexington,
Massachusetts (the “Building”) and consisting of (i) the entire third (3rd)
floor of the Building containing 49,523 square feet of Rentable Floor Area, and
(ii) a portion of the second (2nd) floor of the Building containing
approximately 29,622 square feet of Rentable Floor Area (the “Initial 2nd Floor
Premises”) (referred to collectively herein as the “Initial Premises”).

 

Tenant has timely exercised its adjustment option under Section 2.1.1 of the
Lease, and pursuant thereto, Landlord and Tenant have agreed to increase the
size of the Premises by adding thereto the remaining Rentable Floor Area on the
second (2nd) floor of the Building containing 20,848 square feet of Rentable
Floor Area as shown on Exhibit D attached to the Lease (the “Additional 2nd
Floor Premises”), upon all of the same terms and conditions contained in the
Lease except as otherwise provided in this First Amendment to Lease (the “First
Amendment”).

 

Landlord and Tenant are entering into this instrument to set forth said leasing
of the Additional 2nd Floor Premises and to otherwise amend the Lease as set
forth herein.

 

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

 

1.Incorporation of the Additional 2nd Floor Premises. Effective as of July 12,
2018 (the “Additional 2nd Floor Commencement Date”), the Additional 2nd Floor
Premises shall constitute a part of the “Premises” (and “Tenant’s Premises”)
demised to Tenant under the Lease so that the “Premises” and “Tenant’s Premises”
(as defined in the Lease) shall include the Initial Premises and the Additional
2nd Floor Premises and the Rentable Floor Area of the Premises shall contain a
total of 99,993 square feet of Rentable Floor Area (the “Additional 2nd Floor
Premises”), including, without limitation, for purposes of computing Tenant’s
payments for the Operating Expense Excess pursuant to Section 2.6 of the Lease,
Tenant’s payments for the Tax Excess pursuant to Section 2.7 of the Lease, and
Tenant payments for electricity pursuant to Section 2.8 and Exhibit L of the
Lease).

 

1

 

--------------------------------------------------------------------------------

2.Term.  The Term of the Lease for the Initial Premises and the Additional 2nd
Floor Premises shall be coterminous. Accordingly, the extension options
contained in Section 2.4.1 of the Lease shall apply to the Initial Premises and
the Additional 2nd Floor Premises collectively and not to either such space
independently.

 

3.Annual Fixed Rent. The definition of “Annual Fixed Rent” in Section 1.1 of the
Lease is hereby amended by deleting clause (a) of such definition in its
entirety and replacing it with the following:

 

 

“(a)

During the Original Term of this Lease,

 

 

(i)

Commencing on the Commencement Date through and including November 8, 2018,
Annual Fixed Rent shall be payable by Tenant at the annual rate of $45.00 per
square foot of Rentable Floor Area of the Initial Premises (as defined in the
First Amendment);

 

 

(ii)

Commencing on November 9, 2018 through and including January 31, 2028, Annual
Fixed Rent shall be payable by Tenant at the annual rate of $45.00 per square
foot of Rentable Floor Area of the Premises (i.e., the Initial Premises together
with the Additional 2nd Floor Premises); and”.

 

4.Parking. Effective as of the Additional 2nd Floor Commencement Date, the Lease
shall be amended as follows:

 

(A)The definitions of “Total Number of Tenant’s Parking Spaces” and “Total
Number of Tenant’s Lot 2 Surface Parking Spaces” in Section 1.1 of the Lease
shall be deleted in their entirety and replaced with the following:

 

“Total Number of Tenant’s Parking Spaces:

To be provided in the Lot 2 Surface Parking Spaces at the rate of (x) 4.0 spaces
per 1,000 square feet of Rentable Floor Area of the Initial Premises, plus (y)
5.0 spaces per 1,000 square feet of Rentable Floor Area of the Additional 2nd
Floor Premises, subject to the terms and conditions of Section 2.2.1 below;
provided, however, that notwithstanding anything in Section 2.2.1 below to the
contrary, Landlord and Tenant agree that the Total Number of Tenant’s Parking
Spaces shall not be increased if Tenant exercises its expansion option under
Section 11.1 below.  

 

2

 

--------------------------------------------------------------------------------

Total Number of Tenant’s Lot 2 Surface Parking Spaces:

To be provided in the Lot 2 Surface Parking Spaces at the rate of (x) 4.0 spaces
per 1,000 square feet of Rentable Floor Area of the Initial Premises, plus (y)
5.0 spaces per 1,000 square feet of Rentable Floor Area of the Additional 2nd
Floor Premises, subject

to the terms and conditions of Section 2.2.1 below; provided, however, that
notwithstanding anything in Section 2.2.1 below to the contrary, Landlord and
Tenant agree that the Total Number of Tenant’s Lot 2 Surface Parking Spaces
shall not be increased if Tenant exercises its expansion option under Section
11.1 below.

 

(B)The first sentence of Section 2.2.1 of the Lease shall be amended by deleting
the phrase “the Number of Tenant’s Lot 2 Surface Parking Spaces shall be in the
surface parking areas labeled A, B, C and a portion of parking area D,” in such
first sentence and replacing it with the following phrase: “the Number of
Tenant’s Lot 2 Surface Parking Spaces shall be in the surface parking areas
labeled A, B, C, H, G and portions of parking areas D and F,”.

 

5.Condition of the Additional 2nd Floor Premises.

 

(A)Except as otherwise expressly hereinafter set forth in this Section 5(A),
Tenant shall accept the Additional 2nd Floor Premises in “as is” condition,
which the parties acknowledge is vacant and in base building shell condition,
and Landlord shall have no obligation to perform any additions, alterations or
demolition in the Additional 2nd Floor Premises and Landlord shall have no
responsibility for the installation or connection of Tenant's telephone or other
communications equipment or systems. Notwithstanding the foregoing, Landlord
agrees, at its sole cost and expense, to (i) infill openings in the Additional
2nd Floor Premises concrete ceiling in two (2) locations on the North side of
the Building with sheet metal and duct sealant together with installing fire
stop in the Additional 2nd Floor Premises concrete ceiling in one (1) location,
and (ii) apply duct sealant around existing concrete ceiling patch in the
Additional 2nd Floor Premises to stop existing air leakage on the South side of
the Building (collectively, “Landlord’s Additional 2nd Floor Premises
Work”).  Landlord shall use reasonable speed and diligence to complete
Landlord’s Additional 2nd Floor Premises Work on or before August 12, 2018;
provided, however, that Landlord shall not be liable to Tenant for the failure
to complete the Landlord’s Additional 2nd Floor Premises Work on or before
August 12, 2018 so long as Landlord has used reasonable speed and diligence as
aforesaid. In addition, it is acknowledged and agreed that Landlord may be
performing the Landlord’s Additional 2nd Floor Premises Work in the Additional
2nd Floor Premises after the Additional 2nd Floor Commencement Date, and
accordingly Landlord and Tenant agree to cooperate with each other in good faith
to insure that the Landlord’s Additional 2nd Floor Premises Work can be
undertaken in an efficient and cost-effective manner and so as to minimize any
unreasonable interference with Tenant’s Additional 2nd Floor Premises Work
(hereinafter defined) in the Additional 2nd Floor Premises (consistent with the
nature of the work being performed). Further, Landlord, upon receiving written
notice from Tenant of discovery of any existing wiring or debris obstructing
Tenant’s ability to install and run Tenant’s wiring located within the walker
duct within the Additional 2nd Floor Premises, shall clear the existing walker
duct free from existing wiring or debris obstructing Tenant’s ability to install
and run wiring within the walker duct (the “Walker Duct Clearing Work”). 
Landlord shall use commercially reasonable efforts to complete such Walker Duct
Clearing Work within ten (10) days of receipt of written notice from Tenant.

 

3

 

--------------------------------------------------------------------------------

(B)Landlord shall provide to Tenant a special allowance equal to One Million
Three Hundred Thirty-Seven Thousand Eight Hundred Sixteen and 16/100 Dollars
($1,337,816.16) (being the product of (x) $64.17 and (y) the Rentable Floor Area
of the Additional 2nd Floor Premises) (the “Additional 2nd Floor Premises Tenant
Allowance”). The Additional 2nd Floor Premises Tenant Allowance shall be used
and applied by Tenant solely on account of the cost of work performed by Tenant
in the Additional 2nd Floor Premises to prepare the same for Tenant’s occupancy
and work to combine the Additional 2nd Floor Premises with the Initial 2nd Floor
Premises (collectively, the “Tenant’s Additional 2nd Floor Premises Work”),
which such Tenant’s Additional 2nd Floor Premises Work shall be performed by
Tenant in accordance with the terms of the Lease. The amount of the Additional
2nd Floor Premises Tenant Allowance that Tenant may apply towards the
reimbursement of Tenant’s architectural and engineering fees, mechanical,
electrical and plumbing plans, construction management fees to third parties
that are not a partner or affiliate of Tenant and tel/data cabling installation
(the “Soft Costs”) shall be capped at an amount equal to the product of (a)
$13.75 and (b) the Rentable Floor Area of the Additional 2nd Floor Premises (the
“Soft Cost Cap”), but in no event shall Soft Costs include the cost of any of
Tenant’s personal property, trade fixtures or trade equipment, telephone and
computer systems or moving expenses. Notwithstanding the foregoing, Landlord
shall be under no obligation to apply any portion of the Additional 2nd Floor
Premises Tenant Allowance for any purposes other than as provided in this
Section 5(B), nor shall Landlord be deemed to have assumed any obligations, in
whole or in part, of Tenant to any contractors, subcontractors, suppliers,
workers or materialmen. Further, the Additional 2nd Floor Premises Tenant
Allowance shall only be applied towards the cost of leasehold improvements and,
subject to the limitations set forth above in this subsection (B), architectural
and engineering fees and tel/data cabling installation and in no event shall
Landlord be required to make application of any portion of the Additional 2nd
Floor Premises Tenant Allowance towards Tenant’s personal property, trade
fixtures or moving expenses or on account of any supervisory fees, overhead,
management fees or other payments to Tenant, or any partner or affiliate of
Tenant. In the event that such cost of Tenant’s Additional 2nd Floor Premises
Work is less than the Additional 2nd Floor Premises Tenant Allowance, Tenant
shall not be entitled to any payment or credit nor shall there be any
application of the same toward Annual Fixed Rent or Additional Rent owed by
Tenant under the Lease.

Subject to the conditions set forth in this Section 5(B), Tenant shall be
entitled to request that Landlord disburse portions of the Additional 2nd Floor
Premises Tenant Allowance from time to time during the performance of Tenant’s
Additional 2nd Floor Premises Work (each such request sometimes hereinafter
referred to as a requisition); provided, however, that Tenant shall be entitled
to make a maximum of three (3) such requisitions. It shall be a condition to
Landlord’s payment of any installment of the Additional 2nd Floor Premises
Tenant Allowance that Tenant (i) has completed all of such Tenant’s Additional
2nd Floor Premises Work that is the subject of such requisition in accordance
with the terms of the Lease, (ii) has paid for all of such Tenant’s Additional
2nd Floor Premises Work that is the subject of such requisition in full and has
delivered to Landlord lien waivers from all persons who might have a lien as a
result of such work, in the forms attached as Exhibit F to the Lease, (iii) has
delivered to Landlord its certificate specifying the cost of such Tenant’s
Additional 2nd Floor Premises Work that is the subject of such requisition  and
all contractors, subcontractors and suppliers involved with Tenant’s Additional
2nd Floor Premises Work, together with evidence of such cost in the form of paid
invoices, receipts and the like, (iv) with respect to any final requisition, has
delivered to Landlord a final set of record drawings for Tenant’s Additional 2nd
Floor Premises Work, (v) has satisfied the requirements of

4

 

--------------------------------------------------------------------------------

(i) through (iv) above and made request for such payment on or before July 12,
2020, (vi) is not otherwise in default under the Lease beyond any applicable
notice and cure periods, and (vii) there are no liens (unless bonded to the
reasonable satisfaction of Landlord) against Tenant’s interest in the Lease or
against the Building or the Site arising out of Tenant’s Additional 2nd Floor
Premises Work or any litigation in which Tenant is a party. Within thirty (30)
days after the satisfaction of the foregoing conditions with respect to any
requested installment, the Landlord shall pay to Tenant Landlord’s Share (as
hereinafter defined) of such installment. For purposes hereof, “Landlord’s
Share” shall mean that same proportion of the amount shown on Tenant’s
disbursement request as the Additional 2nd Floor Premises Tenant Allowance bears
to the total cost of the Tenant’s Additional 2nd Floor Premises Work (as set
forth in a budget to be submitted by Tenant to Landlord prior to Tenant’s first
request for a disbursement of the Additional 2nd Floor Premises Tenant Allowance
hereunder). In no event shall Landlord’s Share be (i) with respect to any
disbursement request, any less than fifty (50) dollars per square foot of the
Rentable Floor Area of the Additional 2nd Floor Premises upon which Tenant’s
Additional 2nd Floor Premises Work forming the basis for the applicable
disbursement request occurred or (ii) with respect to any disbursement request,
any more than seventy (70) dollars per square foot of the Rentable Floor Area of
the Additional 2nd Floor Premises upon which Tenant’s Additional 2nd Floor
Premises Work forming the basis for the applicable disbursement request
occurred. By way of example, if Tenant’s Additional 2nd Floor Premises Work for
which a particular disbursement request is made only affected 10,000 square feet
of the Rentable Floor Area of the Additional 2nd Floor Premises, then Landlord’s
Share with respect to that disbursement request would be no less than Five
Hundred Thousand Dollars ($500,000) and no more than Seven Hundred Thousand
Dollars ($700,000). For the avoidance of doubt, in no event shall the aggregate
total of all installments of the Additional 2nd Floor Premises Tenant Allowance
paid by Landlord hereunder exceed One Million Three Hundred Thirty-Seven
Thousand Eight Hundred Sixteen and 16/100 Dollars ($1,337,816.16).

 

6.Brokerage.

 

(A)Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this First Amendment other than Cushman &
Wakefield (the “Broker”), and in the event any claim is made against Landlord
relative to dealings by Tenant with brokers other than the Broker, Tenant shall
defend the claim against Landlord with counsel of Tenant's selection first
approved by Landlord (which approval will not be unreasonably withheld) and save
harmless and indemnify Landlord on account of loss, cost or damage which may
arise by reason of such claim.

 

(B)Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this First Amendment other than the
Broker, and in the event any claim is made against Tenant relative to dealings
by Landlord with brokers other than the Broker, Landlord shall defend the claim
against Tenant with counsel of Landlord's selection and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim.  

 

7.Capitalized Terms. Except as otherwise expressly provided herein, all
capitalized terms used herein without definition shall have the same meanings as
are set forth in the Lease.

5

 

--------------------------------------------------------------------------------

 

8.Ratification. Except as herein amended the Lease shall remain unchanged and in
full force and effect.  All references to the “Lease” shall be deemed to be
references to the Lease as herein amended.

 

9.Authority. Each of Landlord and Tenant hereby represents and warrants to the
other that all necessary action has been taken to enter this First Amendment and
that the person signing this First Amendment on its behalf has been duly
authorized to do so.

 

10.Electronic Signatures. The parties acknowledge and agree that this First
Amendment may be executed by electronic signature, which shall be considered as
an original signature for all purposes and shall have the same force and effect
as an original signature. Without limitation, “electronic signature” shall
include faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature.

 

 

[Signatures on Following Page]

6

 

--------------------------------------------------------------------------------

 

EXECUTED as of the date and year first above written.

 

WITNESS:

 

LANDLORD:

 

 

 

/s/ [Illegible]

 

191 SPRING STREET TRUST u/d/t dated May 6, 1985, Recorded with the Middlesex
South District Registry of Deeds in Book 16197, Page 583, as amended

 

 

 

 

 

By:

/s/ David Provost

 

 

David Provost, For the Trustees of 191 Spring Street Trust, Pursuant to Written
Delegation, but not individually

 

 

 

 

TENANT:

 

 

 

ATTEST:

 

MIMECAST NORTH AMERICA, INC., a Delaware corporation

 

 

 

/s/ Tracey Firman

 

By:

/s/ Peter Campbell

 

 

Name:

Peter Campbell

 

 

Title:

CFO

 

 

 

 

 

 

The undersigned, as guarantor of Tenant’s obligations under the Lease pursuant
to Guaranty of Lease dated February 17, 2017 (the “Guaranty”), hereby consents
to the terms contained in this First Amendment and acknowledges and agrees that,
notwithstanding this First Amendment, the Guaranty shall remain in full force
and effect in accordance with the terms thereof.

 

GUARANTOR:

 

 

 

MIMECAST LIMITED, a company registered

in the Bailiwick of Jersey

 

 

 

By:

 

/s/ Peter Campbell

Name:

 

Peter Campbell

Title:

 

CFO

Date:

 

 

 

7

 

 